Dismissed and Memorandum Opinion filed May 9, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00338-CR

                         JOSEPH W. HILL, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1327618

                 MEMORANDUM                      OPINION


      After a plea of guilty, appellant was convicted of the offense of aggravated
robbery and sentenced to thirty years’ confinement on August 2, 2012. No timely
motion for new trial was filed. Appellant’s notice of appeal was not filed until
April 4, 2013.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule
26 is essential to vest the court of appeals with jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998). Appellant filed a pro se “out-of-time”
notice of appeal and a request for out-of-time appeal with the trial court. If
appellant is seeking an out-of-time appeal from his felony conviction, he must file
his application for writ of habeas corpus with the Texas Court of Criminal
Appeals. See Reyes v. State, 883 S.W.2d 291, 293 n. 2 (Tex. App.—El Paso 1994,
no pet.).

      If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal. Under those circumstances it can
take no action other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2